Name: Commission Regulation (EC) No 543/98 of 10 March 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities11. 3. 98 L 72/3 COMMISSION REGULATION (EC) No 543/98 of 10 March 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 2375/ 96 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 11 March 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 March 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 325, 14. 12. 1996, p. 5. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 11. 3. 98L 72/4 (ECU/100 kg) CN code Third country code (1) Standard import value (ECU/100 kg) CN code Third country code (1) Standard import value ANNEX to the Commission Regulation of 10 March 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables 0702 00 00 204 80,0 212 108,9 624 188,3 999 125,7 0707 00 05 052 139,4 068 93,1 999 116,2 0709 10 00 220 159,0 999 159,0 0709 90 70 052 124,4 204 112,4 624 177,6 999 138,1 0805 10 10, 0805 10 30, 0805 10 50 052 37,7 204 38,2 212 42,0 600 69,3 624 49,0 999 47,2 0805 30 10 600 74,5 999 74,5 0808 10 20, 0808 10 50, 0808 10 90 052 52,0 060 39,7 388 125,6 400 99,2 404 93,2 508 106,4 512 99,0 524 102,8 528 90,7 720 139,0 728 81,0 999 93,5 0808 20 50 388 77,2 400 98,1 512 65,4 528 79,6 999 80,1 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.